DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porte DE 202009000416 U1 (hereinafter Porte) in view of Whipple US 2815085 A (hereinafter Whipple) and Arai et al. EP 3269906 A1 (hereinafter Arai) .
In regards to claim 1, Porte teaches a door unlocking device of a construction machine, the door unlocking device comprising: a locking device (fig 9, 13a, 13b, 25) configured to lock a door of a cab of the construction machine (abstract); an outer actuator (32 the printer lever, para 47) configured to receive an operation for unlocking the locking device from outside of the cab (para 2); and an inner handle (53) configured to receive an operation for unlocking the locking device from inside of the cab (para 30), wherein the locking device includes: a locking part (23) configured to lock the door; an 
However Porte does not teach a link rod, or a rod connecting plate, and not an outer handle.
Whipple teaches the use of a rod connecting plate (26) to connect a link rod (25) to a movable component (28) for providing a remote mechanical connection between components (24) and (28).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have applied Whipple’s known technique of a link rod and a rod connecting plate, by connecting the rod and rod connecting plate to Porte’s driving lever, in order to allow for the remote mechanical actuation of Porte’s latch mechanism. 
With Porte modified by Whipple as per above. Porte in view of Whipple teach the pushing plate being configured to push the abutted part to pivot the unlocking lever (Porte see fig 3) in an identical direction to the inner handle, the outer actuator is configured to perform an unlocking operation on the locking part without pivoting the inner handle (as the inner handle is disconnected from the unlocking lever, this is possible) by pulling the link rod (Whipple shows the pivoting and pulling of the link rod in fig 2 and 5) and pivoting the unlocking lever about the unlocking lever pivoting shaft (Porte would react like this) to the predetermined angle as the outer actuator (32) receives an operation for unlocking the locking device. The rod connecting plate connected to the link rod is pivotably connected to the roller rotation shaft (both Porte and Whipple teach a shaft at the end of the lever it would be obvious for the 
However Porte in view of Whipple do not teach an outside handle and does not explicitly teach the inner handle pivoting shaft is provided in the door.
Arai teaches a similar device for a construction vehicle with a link rod in a downward direction that leads to an outside unlocking lever actuated by an outside handle (40; See fig 2 and fig 1) and an inner handle pivoting handle shaft (65) provided in the door.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have added an outside handle to Porte’s in view of Whipple’s mechanism to increase the ease of use for the user in construction machines with elevated cabs (see Arai claim 1). It would also have been obvious to have the pivoting handle shaft inside the door to improve aesthetics.
Porte in view of Whipple in view of Arai teach a link rod connecting the outer handle to the unlocking lever and a rod connecting plate provided on the unlocking lever and connected to the link rod connected to the outer handle.
In regards to claim 2, Porte in view of Whipple and Arai teaches The door unlocking device of a construction machine according to claim 1, wherein a central position of the inner handle pivoting shaft is above a central position of the unlocking lever pivoting shaft (See Porte fig 1), when the inner handle receives the operation for unlocking the locking device, the pushing plate pushes down the abutted part to pivot the unlocking lever about the unlocking lever pivoting shaft to the predetermined angle (see Porte fig 3), and when the outer handle receives the operation for unlocking the locking device, the link rod pulls down the unlocking lever (See Arai fig 6, the rod connected to the handle pulls down to operate) to pivot the unlocking lever about the unlocking lever pivoting shaft to the predetermined angle (Whipple allows for flexibility in the actuation, the link would easily be able to pull down the lever).
In regards to claim 6, Porte in view of Whipple and Arai teaches the door unlocking device of a construction machine according to claim 1, wherein the locking device includes a locking device body, the inner handle pivoting shaft is pivotably supported by the locking device body (Arai fig 2), a handle slit (Arai 27) extending along a pivot trajectory of the inner handle and receiving the inner handle is formed in the locking device body (Arai fig 8), and the door unlocking device further comprises a pressing member (spiraled portion of 38 seen in fig 6) including first end  (bottom of spiraled portion as seen in fig 6) locked by a locking portion disposed on an extension line of a direction in which the handle slit extends in the locking device body (the slit extends not only side to side but downward): and a second end locked by the operation arm part of the inner handle (see image below), the pressing member pressing the operation arm part to hold the inner handle at a predetermined angle about the inner handle pivoting shaft (biases to the locking direction para 30).

    PNG
    media_image1.png
    427
    842
    media_image1.png
    Greyscale

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porte in view of Whipple and Arai as applied to claims 1 and 6 above, and further in view of Weinerman et al. US 20140265371 A1 (hereinafter Weinerman).
In regards to claim 4, Porte in view of Whipple and Arai teaches the door unlocking device of a construction machine according to claim 1.
However Porte in view of Whipple and Arai do not teach wherein a plurality of connecting through holes is formed in the rod connecting plate, and timing of unlocking the locking part is different between a case where one end of the link rod is connected to a first connecting through hole of the plurality of connecting through holes, and a case where the one end of the link rod is connected to a second connecting through hole different from the first connecting through hole of the plurality of connecting through holes.
Weinerman teaches a latch for a vehicle (para 34) with a lever (314) with two optional holes (324) for a cable (para 33).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have added multiple connection points in the rod connecting plate to allow for a greater flexibility in outside handle lever locations.
The timing would inherently be different because the leverage would be different, requiring a different displacement of the handle for the different locations.
Furthermore it has been held that making adjustable is a case for obviousness (See MPEP 2144.04 V. D.). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porte in view of Whipple and Arai as applied to claims 1-2 and 6 above, and further in view of Sandor US 3592504 A (herinafter Sandor).
In regards to claim 5, Porte in view of Whipple and Arai teach the door unlocking device of a construction machine according to claim 1.
However Porte in view of Whipple and Arai do not teach wherein the pushing plate includes: a plate pivoting shaft pivotably supported by the operation arm part; and a plate-side engagement wherein an engaged long hole with which the plate-side engagement protrusion is engaged is formed in the operation arm part, the engaged long hole regulating a pivoting angle of the pushing plate about the plate pivoting shaft with respect to the operation arm part, and wherein the inner handle further includes a fixing member configured to fix the pushing plate at a predetermined pivoting angle about the plate pivoting shaft with respect to the operation arm part.
Sandor teaches a vehicle latch mechanism with a pushing plate (328), wherein the pushing plate includes: a plate pivoting shaft (312) pivotably supported by the operation arm part (306); and a plate-side engagement protrusion (the bolt of 330) disposed at a position away from the plate pivoting shaft, wherein an engaged long hole (332) with which the plate-side engagement protrusion is engaged is formed in the operation arm part, the engaged long hole regulating a pivoting angle of the pushing plate about the plate pivoting shaft with respect to the operation arm part (fig 21), and wherein the inner handle further includes a fixing member (the nut of 330) configured to fix the pushing plate at a predetermined pivoting angle about the plate pivoting shaft with respect to the operation arm part (Col 8 lines 45-68).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have improved the latch taught by Porte in view of Whipple and Arai with Sandor’s method of adjusting in order to achieve a latch capable of use in a variety of different vehicles.
Response to Arguments
In regards to the argument regarding the drawing objections.
Applicant’s arguments, see the first page of remarks, filed December 29th 2021, with respect to reference character 50b have been fully considered and are persuasive.  The objection of September 29th 2021 has been withdrawn. 

In regards to the argument regarding the 112(b) rejection.
Applicant’s amendment to claim 5 clarifies the location of the engaged long hole.  The 112(b) rejection of September 29th 2021 has been withdrawn. 

In regards to the argument regarding the prior art rejections.
Applicant’s arguments, see pages 2-5 of the remarks, filed December 29th 2021, with respect to the rejection(s) of claim(s) 1-6 under 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the rejection above.
The combination of references taught as previously presented on September 29th 2021 would not be able to teach an abutting roller as described in claims 1 and 3 pivoting about the same axis as the rod connecting plate. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Weinerman et al US 20120167476 A1 - provides similar pivots and similar overall operation.
*** Note a cleaner foreign reference from the previous office action is attached
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675